NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 09-30237

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00298-BLW

   v.
                                                 MEMORANDUM *
 JORGE LUIS CORTEZ-ARREOLA,
 AKA Jose Luis Cortez-Perez,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                   B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jorge Luis Cortez-Arreola appeals from the 120-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute methamphetamine,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

       Cortez-Arreola contends that the district court erred at sentencing by failing

to grant his request for safety valve relief. The district court did not clearly err by

determining that Cortez-Arreola failed to disclose all of the information he had

concerning the offense. See United States v. Washman, 128 F.3d 1305, 1307-08

(9th Cir. 1997); see also United States v. Miller, 151 F.3d 957, 958 (9th Cir. 1998)

(stating that a defendant must disclose all the information he has concerning the

offense to qualify for safety valve relief). Moreover, and contrary to Cortez-

Arreola’s assertion, nothing in the record suggests that the district court

misinterpreted or misapplied the safety valve requirements. See Miller, 151 F.3d at

961.

       AFFIRMED.




NC/Research                                 2                                     09-30237